Citation Nr: 1034406	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to October 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied reopening a claim for service 
connection for a psychiatric disability and denied service 
connection for the residuals of a head injury and an eye 
disability.  

The Board denied the Veteran's appeals on these issues in a March 
2009 decision.  The Veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
Joint Motion for Remand (JMR), the parties requested the Court to 
vacate the Board's March 2009 decision regarding the denial of 
reopening of service connection for a psychiatric disability and 
service connection for the residuals of head trauma.  In a May 
2010 Order, the Court granted the JMR, vacating the Board's March 
2009 decision and remanding these issues to the Board.  The 
Veteran abandoned his appeal regarding the claim of service 
connection for an eye disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board has carefully reviewed the JMR implemented by the May 
2010 Court order and finds that remand of the remaining issues is 
required.  The JMR noted that the Veteran had reported 
psychiatric treatment at the VA Medical Center in Lebanon, 
Pennsylvania (VAMC), and requested that treatment records be 
obtained.  The JMR points out that, despite the fact that some 
records from the VAMC were of record, the most recent record 
dates to 1998, and attempts should have been made to obtain any 
additional records that might be at that facility.  The JMR 
specifically directs VA to obtain copies of any additional 
records or to certify that such records do not exist.  

Regarding the claim for service connection for residuals of a 
head injury, it is noted that the Veteran did sustain a head 
injury/concussion in an automobile accident in service in March 
1980.  Although psychological testing in June 1981 found no 
evidence suggestive of organic brain syndrome, it is noted that 
the Veteran did have complaints of headaches and a painful neck 
in treatment records and examinations in 1984 and 1985.  The 
Veteran's representative has requested that the claim be remanded 
for an examination to ascertain whether the Veteran has current 
residuals of the in-service head trauma.  Under these 
circumstances, the Board finds that the low threshold for the 
requirement for an examination has been met.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such this issue is 
remanded as well.  

Accordingly, the issues of reopening service connection for 
psychiatric disability and service connection for residuals of a 
head injury REMANDED for the following action:

1.  The RO/AMC should contact the VAMC in 
Lebanon, Pennsylvania, to request copies, for 
association with the claims folder, of any and 
all records of treatment that the Veteran 
received at that facility since 1998.  

2.  The RO/AMC should arrange a VA medical 
examination to ascertain whether the Veteran 
currently manifests any residuals of head 
trauma.  If residuals of head trauma are 
diagnosed, the examiner should be requested to 
render an opinion regarding whether it is at 
least as likely as not (probability 50 percent 
of more) that the residual disability is related 
to service, including in-service complaints of 
headaches in 1979, and a motor vehicle accident 
with brain concussion/head trauma in service in 
March 1980.  The relevant documents in the 
claims folder should be made available for 
review in connection with this examination.  The 
examiner should provide complete rationale for 
all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claims for benefits.  The Veteran and his 
representative should be given an opportunity to 
respond to the SSOC prior to returning the case 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claims.  See 38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

